[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 128)
Before the court is the defendant's motion to strike a prayer for relief in the plaintiff's complaint seeking interest on medical expenses. "Interest on medical expenses is permissible if the plaintiff can demonstrate when payments on medical expenses were made. . . . Assuming the plaintiff here can demonstrate when she made medical payments, she would be allowed to seek interest on those payments, and the motion to strike [should be] denied as regards interest on medical payments." (Citations omitted; internal quotation marks omitted.)D'Alfonso v. Jacobs, Suchard, Inc., Superior Court, judicial district of CT Page 7339-a Hartford-New Britain at New Britain, Docket No. 440425 (May 17, 1991,Aronson, J.) (6 C.S.C.R. 597).
Accordingly, defendant's motion to strike the plaintiff's prayer for relief seeking interest on payments for medical expenses is denied.
SKOLNICK, J.